Citation Nr: 1721251	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.  


REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

Beginning September 18, 2009, the Veteran's service-connected disabilities alone have rendered him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

Beginning September 18, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History

While the Veteran had a pending claim for an initial increased rating for posttraumatic stress disorder (PTSD) with depression, he raised the issue of entitlement to TDIU.  Therefore, the Veteran's TDIU claim is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).

In a January 2013 decision, the Board denied entitlement to TDIU and denied an initial disability rating in excess of 30 percent for PTSD with depression.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court affirmed the denial of a disability rating in excess of 30 percent for PTSD with depression and vacated and remanded the denial of entitlement to TDIU.  With respect to TDIU, the Court found the Board had failed to adequately consider the Veteran's education level and work history in determining that he was capable of being employed in a sedentary or light manual position.  See Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

In January 2015, the Board remanded the Veteran's claim for TDIU in order to obtain outstanding medical records and to provide the Veteran with a more recent VA psychiatric examination.  On remand, the Veteran was provided with a number of VA examinations to assess the current severity of all of his service-connected disabilities and the functional effects they have on his ability to obtain and maintain employment.  His outstanding VA medical treatment records were also obtained and associated with the evidence of record before the Board.  The Veteran's claim was thereafter readjudicated in an August 2016 Supplemental Statement of the Case.  Based on the foregoing, the Board finds that there has been substantial compliance with its January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


Factual Background and Analysis

The Veteran claims he is entitled to TDIU.  Following his separation from the military, the Veteran worked in a factory for 35 years in several different capacities, all of which required some level of standing, bending, and lifting.  The Veteran's last day of full-time employment was October 31, 2007, although he has indicated his physical and mental health had been deteriorating for some time before he left ceased working.  While the Veteran earned two associates degrees (in marketing technology and hotel management) in the 1970s, he has never worked in either of these fields.  He has also never performed any occupation that has required keyboarding or the ability to operate a computer.  

The Veteran's service-connected disabilities include: PTSD with depression (rated as 20 percent disabling beginning March 12, 2003, and as 30 percent disabling beginning May 3, 2007); diabetes mellitus type II with hypertension, erectile dysfunction, and bilateral retinopathy and cataracts (rated as 20 percent disabling beginning May 8, 2001); left upper extremity peripheral neuropathy (rated as 20 percent disabling beginning September 18, 2009); right upper extremity peripheral neuropathy (rated as 20 percent disabling beginning September 18, 2009); left lower extremity peripheral neuropathy (rated as 10 percent disabling beginning June 30, 2006); right lower extremity peripheral neuropathy (rated as 10 percent disabling beginning June 30, 2006); and residuals of a right thumb injury with degenerative changes (rated as 10 percent disabling beginning July 18, 2005).  For the purpose of satisfying the percentage standards for schedular TDIU, the Veteran's diabetes mellitus type II with hypertension, erectile dysfunction, and bilateral retinopathy and cataracts; bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy are considered one disability.  See 38 C.F.R. § 4.16(a).  As of September 18, 2009, the Veteran has satisfied the schedular requirements for entitlement to TDIU.  See id.

In support of his claim, the Veteran submitted January 2013, November 2014, and February 2017 reports from a private vocational specialist, C. Y.  The totality of these reports reflect that the Veteran has difficulty standing for long periods of time and gripping objects with his hands and experiences chronic pain in his upper and lower extremities.  His PTSD and major depressive disorder cause him to be uncomfortable around people, experience problems with memory and concentration, and affect his sleep, resulting in daytime fatigue.  He experiences flashbacks, anxiety attacks, frequent nightmares, and isolated himself at social functions.  C. Y. noted that the Veteran's previous occupation as a production/assembly worker involved frequent reaching, handling, and grasping and that his job as a forklift operator/driver involved frequent operation of bilateral hand and foot controls.  C. Y. determined that the Veteran's previous work experience and a review of the vocational skills the Veteran attained as a production worker and forklift operator were not transferable to alternative occupations in the labor market and that he would be limited to unskilled work.  C. Y. opined that based on the objective and subjective evidence of record that it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities at least as far back as October 31, 2007.

The record contains several opinions from VA examiners regarding whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  In this regard, the Board notes that the ultimate question of whether a Veteran is entitled to TDIU is a question for the adjudicator, and is not a medical determination.  Therefore, the Board is not bound by any of the examiners' opinions and will evaluate the totality of the evidence in making its determination.

At an August 2010 VA general medical examination, the Veteran indicated he was unable to function in a group work environment due to the severity of his PTSD symptoms and need for isolation.  An August 2010 VA PTSD examination report documents that the Veteran experienced panic attacks or intense anxiety attacks daily with irritability and increased social isolation.  He reported increased isolation and decreased interest in engaging with his wife.  A December 2011 VA general medical examination reflects that the Veteran experienced difficulty gripping and holding objects due to his right thumb arthritis and that he experienced progressive loss of strength due to his diabetes.  The examiner reported that the Veteran demonstrated mild constant pain (which may be excruciating at times) and intermittent mild pain (usually dull) in his bilateral upper and lower extremities; the examiner found that Veteran's diabetic neuropathy would impact his ability to work in that it made him "clumsy," causing difficulty with gripping and carrying items and he would be more prone to tripping when walking.  At a December 2011 VA PTSD examination, the examiner found that the Veteran's mental health symptoms caused "significant distress or impairment in social, occupational, or other areas of functioning," yet opined that these symptoms did not render him unable to secure or maintain gainful employment of a physical or sedentary nature.  At a March 2015 VA PTSD examination, the Veteran reported spending a majority of his time in his bedroom sleeping; he and his wife slept in separate bedrooms and he rarely interacted with his wife and children.  The examiner found the Veteran's PTSD and major depressive disorder could conceivably present limitations in his employability that might necessitate accommodations by employers, such as limited direct customer contact, division of larger tasks into smaller, goal-oriented steps, allowance for time away from work for mental health appointments, and the possibility of flexible start/stop hours.  A March 2015 VA peripheral neuropathy examination revealed that the Veteran's upper and lower extremity symptoms had increased in severity, resulting in chronic, severe pain, numbness, and paresthesias.

Following a thorough review of the evidence, and based on the totality of the record and the Veteran's individual circumstances, the Board finds that beginning September 18, 2009, the Veteran's service-connected disabilities have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").

In concluding so, the Board finds it particularly compelling that the Veteran worked in a physically demanding job for his entire career and has never worked in an office setting.  The evidence is clear that the Veteran's bilateral upper and lower extremity peripheral neuropathy would preclude him from manual labor jobs, or any job that would require prolonged standing or any type of manufacturing or lifting.  Moreover, the Board finds the Veteran would be unable to obtain or maintain substantially gainful employment at a sedentary job.  Not only does the evidence suggest that his PTSD and depression symptoms would make this very difficult, particularly working with others and maintaining the level of concentration and focus to perform tasks, but the evidence does not reflect that the Veteran possesses the necessary skills to work in an office setting as he has worked in manual labor for his entire career.  Even assuming he was qualified to work in an office setting, his right thumb disability and bilateral upper extremity peripheral neuropathy would make it extremely challenging to write or use a computer for long periods of time.  Accordingly, the Board finds that the Veteran has been unable to obtain and maintain employment consistent with his education and employment history beginning September 18, 2009, the date he first met the schedular requirements for entitlement to TDIU. 


ORDER

Beginning September 18, 2009, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)
REMAND

As noted above, prior to September 18, 2009, the Veteran did not meet the schedular requirements for entitlement to TDIU.  Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  However, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R.  4.16(b); see also Bowling, 15 Vet. App. at 10.  Based on the evidence of record suggesting the Veteran may have been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities prior to September 18, 2009, and given that the Board is precluded from awarding extra-schedular TDIU in the first instance, a remand is required to refer the Veteran's claim to VA's Director of Compensation Services for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to VA's Director of Compensation Services for consideration of entitlement to TDIU prior to September 18, 2009, on an extra-schedular basis as outlined in 38 C.F.R. § 4.16(b).  In evaluating his claim, the Veteran's occupational history and education must be specifically considered and discussed.

2.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


